Citation Nr: 1335066	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  12-04 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 22, 2009 rating decision in which the RO denied the Veteran's claim for service connection for bilateral hearing loss.  On April 23, 2010, VA accepted the Veteran's a notice of disagreement (NOD) as timely filed.  See 38 C.F.R §20.305(a) (postmark date will be presumed to be five days prior to the date of receipt of the document by VA where postmark is not of record).  A statement of the case (SOC) was issued in January 2012, and the Veteran timely filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the VA examination dated in April 2009 is inadequate to adjudicate the Veteran's claim of service connection for bilateral hearing loss.

As noted by the examiner within the April 2009 VA examination report, no hearing examination was provided to the Veteran upon enlistment; an in-service hearing test in January 1965 showed normal bilateral hearing from 500 to 3000 Hertz; and a hearing test at separation in October 1966 showed normal bilateral hearing from 500 to 4000 Hertz, but mild hearing loss in the right ear and moderate hearing loss in the left ear at 6000 Hertz.  From this, the examiner concluded that the Veteran's hearing loss was not caused by noise exposure in service.  In support of his conclusion, the examiner stated that the Veteran's service records did not support his claim, but failed to explain why they failed to do so.  The examiner also stated that hearing loss at only one frequency does not indicate a significant threshold shift in hearing, however he neither explained this significance of this assertion as it applies to the Veteran's hearing nor did he support it with any medical reports, studies, or authorities.  Additionally, the examiner did not explain what threshold shift in hearing was required to determine whether service connection in this case is warranted.  Because these rationales are inadequate to support the examiner's ultimate conclusion, the Board finds the April 2009 VA examination insufficient to resolve the Veteran's claim.

As guidance, the Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Also, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that (1) the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the April 2009 VA examination report, preferably from the original examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  At the discretion of the examiner, another examination may be ordered.  

After reviewing the claims file, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed bilateral hearing loss is related to the Veteran's in-service noise exposure.  

If the examiner believes that a significant threshold shift in the Veteran's hearing must occur to show a causal connection between the Veteran's hearing loss and his in-service noise exposure, the examiner must define or explain what kind of threshold shift would demonstrate such a connection.  Additionally, the examiner must state whether or not such a threshold shift is present in this case.

If applicable, the examiner must also state whether noise-induced hearing loss can have a delayed onset, including years after the exposure event(s), and indicate any supportive medical reports or studies for the examiner's conclusion.  The examiner should, if necessary, reconcile any such studies with his medical opinion.  

A thorough and detailed explanation for all opinions and conclusions reached should be provided.  The examiner should consider the Veteran's noise history and find credible the Veteran's exposure to acoustic trauma in service.  The examiner should also presume the Veteran to be in sound condition except for any defects noted when examined and accepted for service upon his enlistment.

Finally, the examiner must explain the causes for the currently-diagnosed hearing loss, and if a cause is noise exposure, the examiner must determine whether it is as likely as not (a 50-50 percent chance) that noise exposure was the cause of the Veteran's hearing loss.  An explanation of why one cause is favored over another is required.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


